Gibbons v Grondahl (2018 NY Slip Op 03646)





Gibbons v Grondahl


2018 NY Slip Op 03646


Decided on May 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2018

Sweeny, J.P., Webber, Gesmer, Singh, Moulton, JJ.


6629 8182/07

[*1]George B. Gibbons III, et al., Plaintiffs-Appellants,
vCornelius Grondahl, et al., Defendants-Respondents.


Novick, Edelstein, Lubell, Reisman, Wasserman & Leventhal, P.C., Yonkers (Lawrence Schiro of counsel), for appellants.
Law Offices of Edmond J. Pryor, Bronx (Edmond J. Pryor of counsel), for respondents.

Order, Supreme Court, Bronx County (Wilma Guzman, J.), entered on or about November 6, 2017, which granted defendants' motion for summary judgment dismissing the complaint as barred by the statute of limitations, unanimously affirmed, without costs.
The motion court correctly dismissed the complaint, since the claim accrued in 1984, and was discovered at the latest in 2002. Plaintiffs' reliance on the "continuing wrong" doctrine is misplaced, as that doctrine "may only be predicated on continuing unlawful acts and not on the continuing effects of earlier unlawful conduct. The distinction is between a single wrong that has continuing effects and a series of independent, distinct wrongs" (Henry v Bank of Am., 147 AD3d 599, 601 [1st Dept 2017] [internal quotation marks omitted]). Here, there is no evidence of any alleged fraudulent acts on the part of defendants after
the tax map discrepancy was discovered in 2002 (compare Harvey v Metropolitan Life Ins. Co., 34 AD3d 364 [1st Dept 2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 22, 2018
CLERK